DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 8/5/2021.
The present application is being examined under the pre-AIA  first to invent provisions. 
No claims have been amended.
No claims have been cancelled.
No claims are new.
Claim 1-10  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §103, respectively.  As such, said rejection is herein maintained for reasons set forth below.

Information Disclosure Statement
The Information Disclosure Statement filed on 8/5/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Basis for Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-10 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 4-9 and 11-23 of copending Application No. 12/770,436 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: a cap, a base portion having a curved outer surface, an electronic display, a cover, a light emitting diode (LED), a top portion, a light pipe, wherein the cover is tinted with a color, a transmitter/receiver, a speaker, at least one switch electronically coupled with the circuitry, a button mechanically coupled with the at least one switch, wherein the at least one switch detects removal of the cap from the container,” etc.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al. 162 (US 2006/0138162), in view of Harrell et al. (US 2005/0047114), further in view of Dobbins 751 (US 2015/0028751).

CLAIM 1  
As per claim 1, Anderson et al. 162 disclose: 
cap (Anderson et al. 162, [0071] cap 200) for a container, the cap comprising: 
a base portion having a curved outer surface and being connectable to a container (Anderson et al. 162, Figure 5 300, 327, [0030] annular shoulder 327, [0049] dispensing module 300), said base portion having a channel formed on at least a part of said curved outer surface (Anderson et al. 162, Figure 5 387, [0049] aperture 387); 
an electronic display received in the channel  (Anderson et al. 162, Figure 5 410, [0049] electronic display 401) and electronically connected to circuitry within the cap (Anderson et al. 162, Figure 5 403, [0051] printed circuit board (PCB) 403, The microcontroller is programmed to control the number displayed on the display 401, and in this connection may be connected to the display through an elastomer, such as a flexible heat-seal connector); 
a cover covering the electronic display (Anderson et al. 162, [0050] a circular electronic visual display 401, preferably a liquid crystal display (LCD)).

Examiner Note: LCDs have glass plate covers (See Kawamoto 2002)


Anderson et al. 162 fail to expressly disclose:
a multi-color light-emitting diode (LED) electronically connected to said circuitry within the cap.


However, Harrell et al. teach:
a multi-color light-emitting diode (LED) electronically connected to said circuitry within the cap (Harrell et al., [0018] light emitting diode (LED), [0051] other LEDs, emitting other wavelengths (colors)…may be used).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “a multi-color light-emitting diode (LED) electronically connected to said circuitry within the cap,” etc. as taught by Harrell et al. within the apparatus as taught by the Anderson et al. 162 with the motivation of providing illumination for medicine containers (Harrell et al., [0018]).

Anderson et al. 162 and Harrell et al. fail to expressly teach:
at least one sensor electronically connected to said circuitry within the cap, the at least one sensor comprising a light sensor being configured to detect changes in ambient illumination, wherein the LED is configured to turn off when the light sensor detects the ambient illumination is low.


However, Dobbins 751 teaches:
at least one sensor electronically connected to said circuitry within the cap, the at least one sensor comprising a light sensor being configured to detect changes in ambient illumination, wherein the LED is configured to turn off when the light sensor detects the ambient illumination is low (Dobbins 751, Figure 6 600, LIGHT MEASUREMENT FALLS BELOW THRESHOLD 2, Figure 7 700, LEDS, AMBIENT LIGHT SENSORS, Figure 9, Figure 12 LIGHT SENSORS, 1230 LED MODULE, [0012] Another object of the present invention is to disclose a method of turning the LED light source off once the compartment is closed.).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “at least one sensor electronically connected to said circuitry within the cap, the at least one sensor comprising a light sensor being configured to detect changes in ambient illumination, wherein the LED is configured to turn off when the light sensor detects the ambient illumination is low,” etc. as taught by Dobbins 751 with the apparatus as taught by Anderson et al. 162 and Harrell et al. with the motivation of providing advantageous techniques for turning off light sources (Dobbins 751, [0002]).

CLAIM 2   
As per claim 2, Anderson et al. 162, Harrell et al. and Dobbins 751 
teach the apparatus of claim 1 and further disclose the limitations of:
further comprising: a top portion, positioned above the base portion (Anderson et al. 162, [0021] lid).


CLAIM 3   
As per claim 3, Anderson et al. 162 and Harrell et al. and Dobbins 751 
teach the apparatus of claim 1 and further disclose the limitations of:
further comprising: a light pipe positioned to direct light from the LED through a hole in the top portion (Harrell et al., [0018] light pipe, [0051]).


The obviousness of combining the teachings of Harrell et al. with the apparatus as taught by Anderson et al. 162 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 6    
As per claim 6, Anderson et al. 162 and Harrell et al. and Dobbins 751 
teach the apparatus of claim 1 and further disclose the limitations of:
further comprising: a transmitter/receiver (Dobbins 751, Figure 6 600, LIGHT MEASUREMENT FALLS BELOW THRESHOLD 2, Figure 7 700, LEDS, AMBIENT LIGHT SENSORS, Figure 9, Figure 12 LIGHT SENSORS, 1230 LED MODULE, [0009] use the same lensing as the LED light source itself, [0012] strobing off the LED source).


The obviousness of combining the teachings of Dobbins 751 with the apparatus as taught by Anderson et al. 162 and Harrell et al. is discussed in the rejection of claim 1, and incorporated herein.

Claims 4 and 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al. 162 (US 2006/0138162), in view of Harrell et al. (US 2005/0047114), further in view of Dobbins 751 (US 2015/0028751), further in view of Manning et al. (US 2009/0051560).

CLAIM 4    
As per claim 4, Anderson et al. 162 and Harrell et al. and Dobbins 751 
teach the apparatus of claim 1.

Anderson et al. 162 and Harrell et al. and Dobbins 751 fail to expressly teach:



However, Manning et al. teach:
wherein the electronic display is about 0.375 µm thick at its thickest part (Manning et al., [0037]-[0046], [0064] a thin, conformable display 12…mounted directly on the device 10…conforming to the cylindrical curvature of the drug delivery device).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “wherein the electronic display is about 0.375 µm thick at its thickest part,” etc. as taught by Fourth with the apparatus as taught by Anderson et al. 162 and Harrell et al. and Dobbins 751 with the motivation of providing a display for use on medical dispensing equipment (Manning et al., [0002]).

CLAIM 5   
As per claim 5, Anderson et al. 162 and Harrell et al. and Dobbins 751 and Manning et al.
teach the apparatus of claim 1 and further disclose the limitations of:
wherein the cover is tinted with a color (Manning et al., [0003], [0006]).


The obviousness of combining the teachings of Manning et al. with the apparatus as taught by Anderson et al. 162, Harrell et al., and Dobbins 751 is discussed in the rejection of claim 4, and incorporated herein.

Claims 7-10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al. 162 (US 2006/0138162), in view of Harrell et al. (US 2005/0047114), further in view of Dobbins 751 (US 2015/0028751), further in view of Ditzig (US 6,667,936).

CLAIM 7   
As per claim 7, Anderson et al. 162 and Harrell et al. and Dobbins 751 
teach the apparatus of claim 1.

Anderson et al. 162 and Harrell et al. and Dobbins 751 fail to expressly teach:
further comprising: a speaker, electronically connected to said circuitry.


However, Ditzig teaches:
further comprising: a speaker, electronically connected to said circuitry (Ditzig, col 2, ll 2-3 audio, using a sound generating circuit).


a bottle cap reminder device (Ditzig, col 1, ln 20).

CLAIM 8    
As per claim 8, Anderson et al. 162 and Harrell et al. and Dobbins 751 and Ditzig
teach the apparatus of claim 1 and further disclose the limitations of:
further comprising at least one switch electronically coupled with the circuitry (Ditzig, Figure 4 100, 270, col 1, ln 58 sensing mechanism, col 4, ll 65-66 spring contact plate 100, contact arms 270).


The obviousness of combining the teachings of Manning et al. with the apparatus as taught by Anderson et al. 162, Harrell et al., and Dobbins 751 is discussed in the rejection of claim 7, and incorporated herein.

CLAIM 9   
As per claim 9, Anderson et al. 162 and Harrell et al. and Dobbins 751 and Ditzig 
teach the apparatus of claim 1 and further disclose the limitations of:
further comprising a button mechanically coupled with the at least one switch (Ditzig, col 2, ln 46 reset button, col 3, ln 47 reset post 170 for resetting the device 10).


The obviousness of combining the teachings of Manning et al. with the apparatus as taught by Anderson et al. 162, Harrell et al., and Dobbins 751 is discussed in the rejection of claim 7, and incorporated herein.

CLAIM 10    
As per claim 10, Anderson et al. 162 and Harrell et al. and Dobbins 751 and Ditzig 
teach the apparatus of claim 1 and further disclose the limitations of:
wherein the at least one switch detects removal of the cap from the container (Ditzig, col, ll 41-43 The timer means and the display means are thus responsive to movement of the battery carrier means as a result of removal and replacement of the container cap).


The obviousness of combining the teachings of Manning et al. with the apparatus as taught by Anderson et al. 162, Harrell et al., and Dobbins 751 is discussed in the rejection of claim 7, and incorporated herein.

Response to Arguments
Applicant’s arguments filed 8/5/2021 with respect to claims 1-10 have been fully considered and they are partially persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 8/5/2021.
Applicant’s arguments filed on 8/5/2021 with respect to claims 1-10 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Anderson et al. 162, Harrell et al. and Shim do not render obvious the present invention because Anderson et al. 162, Harrell et al. and Shim do not disclose “wherein the LED is configured to turn off when the light sensor detects the ambient illumination is low,” etc. in the previously presented and/or presently amended claims.
103 Responses
In response to Applicant’s argument (A), Applicant’s arguments with regard to the application of Anderson et al. 162, Harrell et al. and Shim to Applicant’s limitations have been found persuasive. Anderson et al. 162, Harrell et al. and Shim do not teach “wherein the LED is configured to turn off when the light sensor detects the ambient illumination is low,” etc. However, the Examiner has applied new art to Applicant’s claims in the above Office Action in light of Applicant’s persuasive argument. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Dowling et al. (US 2005/0036300) disclose a method and system for illuminating household products.
Chen 610 (US 2013/0049610) discloses a two-level led security light with motion sensors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. P. C./
Examiner, Art Unit 3626



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626